In an action against an unincorporated association, certain of its officials and others for reformation of a contract and for damages inter alla for breach of the contract, plaintiff appeals from three orders of the Supreme Court, Queens County, as follows: (1) from one dated November 11, 1971, which granted a motion by six individual defendants for summary judgment dismissing the complaint as against them; (2) as limited by his brief, from so much of the second order, dated March 21, 1972, as, on reargument, adhered to said decision granting summary judgment; and (3) from the third order, dated May 31, 1972, which denied plaintiff’s motion inter alla to vacate a certain judgment. Appeal from order of November 11, 1971 dismissed as academic. That order was superseded by the order of March 21, 1972 granting reargument. Order of March 21, 1972 affirmed insofar as appealed from and order of May 31, 1972 affirmed. No opinion. Respondents are *565awarded one bill of $20 costs and disbursements to cover the three appeals. Hopkins, Acting P. J., Munder, Martuseello, Gulotta and Brennan, JJ., concur.